     Case 1:20-cv-01143-AWI-JLT Document 11 Filed 03/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK WILLIAMS,                                 Case No. 1:20-cv-01143-AWI-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, DISMISSING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14    UNITED STATES DISTRICT COURT,                     TO ENTER JUDGMENT AND CLOSE CASE,
                                                        AND DECLINING TO ISSUE CERTIFICATE
15                       Respondent.                    OF APPEALABILITY
16                                                      (Doc. No. 10)
17

18          Petitioner Patrick Williams is a state prisoner proceeding in propria persona with a

19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On February 17, 2021, the

20   magistrate judge assigned to the case issued findings and recommendation to dismiss the petition.

21   Doc. No. 10. The findings and recommendation were served upon all parties and contained

22   notice that any objections were to be filed within ten days from the date of service of that order.

23   To date, no party has filed objections. The Court takes notice that the order served on Petitioner

24   was returned by the U.S. Postal Service as “Undeliverable.”

25          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review

26   of this case. Having carefully reviewed the entire file, the Court concludes that the findings and

27   recommendation are supported by the record and proper analysis.

28          In addition, the Court declines to issue a certificate of appealability. A state prisoner
                                                        1
     Case 1:20-cv-01143-AWI-JLT Document 11 Filed 03/22/21 Page 2 of 3


 1   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 2   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 3   U.S. 322, 335–36 (2003). The controlling statute in determining whether to issue a certificate of

 4   appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section 2255
                    before a district judge, the final order shall be subject to review, on
 6                  appeal, by the court of appeals for the circuit in which the proceeding
                    is held.
 7
                    (b) There shall be no right of appeal from a final order in a proceeding
 8                  to test the validity of a warrant to remove to another district or place
                    for commitment or trial a person charged with a criminal offense
 9                  against the United States, or to test the validity of such person’s
                    detention pending removal proceedings.
10
                    (c)
11
                            (1) Unless a circuit justice or judge issues a certificate of
12                          appealability, an appeal may not be taken to the court of
                            appeals from—
13
                                    (A) the final order in a habeas corpus proceeding in
14                                  which the detention complained of arises out of
                                    process issued by a State court; or
15
                                    (B) the final order in a proceeding under section 2255.
16
                            (2) A certificate of appealability may issue under paragraph
17                          (1) only if the applicant has made a substantial showing of
                            the denial of a constitutional right.
18
                            (3) The certificate of appealability under paragraph (1) shall
19                          indicate which specific issue or issues satisfy the showing
                            required by paragraph (2).
20
21          If a court denies a petitioner’s petition, the court may only issue a certificate of

22   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

23   § 2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable

24   jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

25   in a different manner or that the issues presented were ‘adequate to deserve encouragement to

26   proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463
27   U.S. 880, 893 & n.4 (1983)).

28          In the present case, the Court finds that Petitioner has not made the required substantial
                                                        2
     Case 1:20-cv-01143-AWI-JLT Document 11 Filed 03/22/21 Page 3 of 3


 1   showing of the denial of a constitutional right to justify the issuance of a certificate of

 2   appealability. Reasonable jurists would not find that the Court’s determination that Petitioner is

 3   not entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 4   proceed further.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The findings and recommendation (Doc. No. 10), filed on February 17, 2021, are

 7                  ADOPTED in full;

 8          2.      The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;

 9          3.      The Clerk of Court is directed to enter judgment and CLOSE the file; and

10          4.      The Court DECLINES to issue a certificate of appealability.

11          5.      This order terminates the action in its entirety.

12
     IT IS SO ORDERED.
13

14   Dated: March 22, 2021
                                                   SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
